Case 8:18-cr-00460-WFJ-AEP Document 78-1 Filed 03/19/19 Page 1 of 1 PageID 255



Dear Judge Jung,



        It is my intention to contribute, as best I can, character testimony that will paint my father, not
as a menace, but a curious and intellectual man who finds his fun in the how and why of science. It is my
sincere hope that this account will weigh favorably on your sentencing decision.

        Despite my parents’ separation, my father always strived to be a beneficial force in my life. This
is the man that taught me chess, help me grow crystals on the back of a Godzilla model, built car and
gundam models with, and would take me to hobby shops for projects to expose me to the fun that can
be found in Erector Sets, LEGOs, and their ilk. When miles would separate us, he would often send
packages of toys and kind words in missives – not just birthdays and holidays. This habit persists to this
day, as my fiancée and I just received, in the last week, a Thunderbirds toy for my step-daughter-to-be.

        My fondest memories of projects with my father are the odd holidays off from school, and my
father an I would go to a park or a lot and toss Styrofoam aeroplanes around and launch store-bought
hobby rockets (as they were, with no modifications), and commiserate as they would tangle their
parachutes in the tree branches on their descent.

        Please weigh the kindness in my father’s history heavily against his charges.



        Thank you for your consideration,

Samuel Caltagirone
